INTERNALLY MANIFOLDED FLOW CELL FOR AN ALL-IRON HYBRID FLOW BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to communication filed on 8/9/2021:
Claims 7 and 8 have been amended; claims 21-24 have been added. No new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janina Malone on 9/8/2021.

The application has been amended as follows: 
Claims 1-6. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 7 and 10-12 were rejected under 35 U.S.C. 103(a) as being unpatentable over "Performance Characterization and Cost Assessment of an Iron Hybrid Flow Battery" (Mellentine et al) in view of U.S. Patent No. 6,475,661 (Pellegri et al.).
Amended claim 7 requires that "the first electrolyte inlet flow path wraps around a first side, a second side, and a third side of the first flow field plate." There is no teaching or suggestion in Mellentine or Pellegri, alone or together, of such of an arrangement. Any further modification to the references to accommodate the now newly amended claim would teach away from both Mellentine and Pellegri. As such rejections under 35 USC 103 have been withdrawn and claims 7-12 and 21-24 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/            Primary Examiner, Art Unit 1729